UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                             Submitted July 21, 2005*
                              Decided July 21, 2005

                                        Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. RICHARD D. CUDAHY, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 05-1105

GLENN J. HOPKINS,                                Appeal from the United States
    Plaintiff-Appellant,                         District Court for the Central
                                                 District of Illinois
      v.
                                                 No. 04-3022
STATE FARM INSURANCE
COMPANY, et al.,                                 Jeanne E. Scott,
    Defendants-Appellees.                        Judge.



                                      ORDER

       After colliding with Leroy Neff in a car accident, Glenn Hopkins sued Neff,
Neff’s insurer, State Farm Insurance, and Illinois Secretary of State Jesse White.
According to Hopkins, the vehicle that he was driving at the time of the accident, a
1983 Ford Thunderbird equipped with an “Electronic Fuel Injection Preheater”

      *
           After examining the briefs and record, we conclude that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See Fed.
R. App. P. 34(a)(2).
No. 05-1105                                                                     Page 2

device designed to improve fuel economy, is a “prototype” that he was testing for his
company, Galaxy Innovative Technology. After the accident, State Farm refused to
reimburse Hopkins for damage to the “prototype” because he was driving without
insurance in violation of Illinois law. In his complaint, Hopkins alleged that Illinois
insurance law violates the Commerce Clause by requiring him to enter into a
private contract for insurance, and that State Farm violated the Sherman Antitrust
Act, 15 U.S.C. § 2, the Clayton Act, 15 U.S.C. § 12 et seq., and the Racketeer
Influenced and Corrupt Organizations Act, 18 U.S.C. § 1961 et seq., by refusing to
reimburse him for damage to the “prototype” and declining to insure the vehicle in
order to limit the development of alternative fuels.

       On October 21, 2004, the district court granted the defendants’ respective
motions to dismiss. The court determined that Hopkins had failed to serve Jesse
White in compliance with Federal Rule of Civil Procedure 4(m), and that Hopkins’s
antitrust claims were barred by the McCarron-Ferguson Act, 15 U.S.C. § 1011 et
seq. The court also decided that Hopkins had failed to state a RICO claim, as the
two alleged acts of wire fraud on the part of State Farm “do not constitute a pattern
of racketeering activity.” On November 22, 2004, Hopkins filed a postjudgment
motion pursuant to Federal Rule of Civil Procedure 60(b). In the motion, Hopkins
challenged the district court’s legal conclusions on the antitrust and RICO claims
and argued that the district court’s dismissal of his claims against Jesse White for
lack of service violated his right to due process. The court denied the motion,
concluding that there were no circumstances presented that would merit relief
under Rule 60(b). On January 10, 2005, Hopkins filed his notice of appeal.

       Because Hopkins filed his notice of appeal more than 30 days after the entry
of the underlying judgment, we have jurisdiction to review only the district court’s
denial of his Rule 60(b) motion. See, e.g., Castro v. Bd. of Educ., 214 F.3d 932, 934
(7th Cir 2000). Rule 60(b) allows a district court to relieve a party from a judgment
on the grounds of mistake, inadvertence, excusable neglect, newly discovered
evidence, fraud, or “any other reason justifying relief from the operation of the
judgment.” However, Rule 60(b) allows modification to a judgment only on grounds
unavailable on direct appeal. See Bell v. Eastman Kodak Co., 214 F.3d 798, 801
(7th Cir. 2000). In his motion, Hopkins did not invoke any of the permitted bases
for Rule 60(b) relief; instead he challenged the district court’s legal conclusions in
the underlying judgment. But this is precisely the kind of argument that should
have been made on direct appeal. Accordingly, the judgment of the district court is
AFFIRMED.